Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 1 of 10




        ATTACHMENT A
     Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 2 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                   :         TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA,
                                   :
        - v. -                               20 Cr. 15 (PKC)
                                   :
VIRGIL GRIFFITH,
                                   :         SEALED ORDER FOR THE
                                             ISSUANCE OF AN EX PARTE
                      Defendant.        :    SUBPOENA PURSUANT TO
                                             RULE 17(c)
-----------------------------------X

     Upon the application of the defendant Virgil Griffith, the

attached affirmation of Sean S. Buckley, and finding good cause

therefor, it is

     ORDERED that pursuant to Rule 17(c) of the Federal Rules of

Criminal Procedure, the attached subpoenas be issued to the

following:

     Oath - Verizon Media
     c/o Legal Compliance
     22000 AOL Way
     Dulles, VA 20166

     And

     Oath Inc.
     Custodian of Records
     22000 AOL Way
     Dulles, VA 20166

Directing production of the following:

     A list of any and all IP addresses associated with the
     email address dprk.un@verizon.net, and any logs or similar
     records of access to the email address dprk.un@verizon.net,
     for the period from November 1, 2018 to October 30, 2019.

And it is further

                                    1
     Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 3 of 10



     ORDERED that the subpoenas be complied with no later than

April 30, 2020.   The subpoenas may be complied with by having

the information delivered to the following address:          Brian E.

Klein, Esq., Baker Marquart LLP, 777 South Figueroa Street,

Suite 2850, Los Angeles, California, 90017, or delivered via

email to bklein@bakermarquart.com.

And it is further

     ORDERED that Counsel for defendant Virgil Griffith may

disclose this Order and the accompanying subpoenas to Verizon,

Oath – Verizon Media, and Oath Inc., or other third parties

necessary to effect compliance with the subpoena.

And it is further

     ORDERED that Verizon, Oath – Verizon Media, Oath Inc., or

any other third parties with whom this Order is shared, shall

not disclose the existence of this Order or the accompanying

subpoenas to any third parties other than those necessary to

effectuate performance pursuant to the subpoenas.

And it is further




                                    2
     Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 4 of 10



     ORDERED that this Order, and the materials submitted by the

defendant in support thereof, be filed ex parte and under seal

until further Order of this Court.



Dated: New York, New York                SO ORDERED
       ____________, 2020



                                         _________________________
                                         HONORABLE P. KEVIN CASTEL
                                         UNITED STATES DISTRICT JUDGE




                                    3
                    Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 5 of 10
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________
                  United States of America                                 )
                             v.                                            )
                                                                           )        Case No. 20 Cr. 15 (PKC)
                          Virgil Griffith                                  )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     Oath – Verizon Media
        c/o Legal Compliance, 22000 AOL Way, Dulles, VA 20166
                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
A list of any and all IP addresses associated with the email address dprk.un@verizon.net, and any logs or similar
records of access to the email address dprk.un@verizon.net, for the period from November 1, 2018 to October 30, 2019.

Place: Brian E. Klein, Esq., Baker Marquart LLP, 777 South                          Date and Time: 04/30/2020 9:00 am
         Figueroa Street, Suite 2850, Los Angeles, California,
         90017; bklein@bakermarquart.com

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)
Virgil Griffith                                                                       , who requests this subpoena, are:
 Brian E. Klein, Esq., Baker Marquart LLP, 777 South Figueroa Street, Suite 2850, Los Angeles, California, 90017


                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                    Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 6 of 10
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 20 Cr. 15 (PKC)

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                   for travel and $                             for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 7 of 10
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
                    Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 8 of 10
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________
                  United States of America                                 )
                             v.                                            )
                                                                           )        Case No. 20 Cr. 15 (PKC)
                          Virgil Griffith                                  )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     Oath Inc.
        Custodian of Records, 22000 AOL Way, Dulles, VA 20166
                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
A list of any and all IP addresses associated with the email address dprk.un@verizon.net, and any logs or similar
records of access to the email address dprk.un@verizon.net, for the period from November 1, 2018 to October 30, 2019.

Place: Brian E. Klein, Esq., Baker Marquart LLP, 777 South                          Date and Time: 04/30/2020 9:00 am
         Figueroa Street, Suite 2850, Los Angeles, California,
         90017; bklein@bakermarquart.com

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)
Virgil Griffith                                                                       , who requests this subpoena, are:
 Brian E. Klein, Esq., Baker Marquart LLP, 777 South Figueroa Street, Suite 2850, Los Angeles, California, 90017


                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                    Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 9 of 10
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 20 Cr. 15 (PKC)

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                   for travel and $                             for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:20-cr-00015-PKC Document 42-1 Filed 05/29/20 Page 10 of 10
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 3)



                        Federal Rule of Criminal Procedure 17 (c), (d), (e), and (g) (Effective 12/1/08)
(c) Producing Documents and Objects.

     (1) In General. A subpoena may order the witness to produce any books, papers, documents, data, or other objects the subpoena
     designates. The court may direct the witness to produce the designated items in court before trial or before they are to be offered in
     evidence. When the items arrive, the court may permit the parties and their attorneys to inspect all or part of them.

     (2) Quashing or Modifying the Subpoena. On motion made promptly, the court may quash or modify the subpoena if compliance
     would be unreasonable or oppressive.

     (3) Subpoena for Personal or Confidential Information About a Victim. After a complaint, indictment, or information is filed, a
     subpoena requiring the production of personal or confidential information about a victim may be served on a third party only by court
     order. Before entering the order and unless there are exceptional circumstances, the court must require giving notice to the victim so that
     the victim can move to quash or modify the subpoena or otherwise object.

(d) Service. A marshal, a deputy marshal, or any nonparty who is at least 18 years old may serve a subpoena. The server must deliver a copy
of the subpoena to the witness and must tender to the witness one day’s witness-attendance fee and the legal mileage allowance. The server
need not tender the attendance fee or mileage allowance when the United States, a federal officer, or a federal agency has requested the
subpoena.

(e) Place of Service.

     (1) In the United States. A subpoena requiring a witness to attend a hearing or trial may be served at any place within the United
     States.

     (2) In a Foreign Country. If the witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena's service.

(g) Contempt. The court (other than a magistrate judge) may hold in contempt a witness who, without adequate excuse, disobeys a subpoena
issued by a federal court in that district. A magistrate judge may hold in contempt a witness who, without adequate excuse, disobeys a
subpoena issued by that magistrate judge as provided in 28 U.S.C. § 636(e).
